Citation Nr: 1543265	
Decision Date: 10/08/15    Archive Date: 10/13/15

DOCKET NO.  14-06 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for Peyronie's disease


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1977 to September 1980, January 2004 to December 2005, and March 2006 to November 2010.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In connection with this appeal, the Veteran testified at a hearing before the undersigned Veterans Law Judge in June 2015.  A transcript of that hearing is of record.


FINDING OF FACT

Competent and credible medical and lay evidence indicates the Veteran's Peyronie's disease began in service.


CONCLUSION OF LAW

Peyronie's disease was incurred in active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The Board is granting in full the benefits sought on appeal for entitlement to service connection for a bilateral hip disability.  Accordingly, assuming, without deciding, that there was any error with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

In order to establish entitlement to service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease of injury and the current disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service treatment records (STRs) show that in July 2005, the Veteran sustained a groin injury, seen by a medical provider, referred to a urologist, and subsequently diagnosed with Peyronie's disease.  

At the June 2015 hearing, the Veteran credibly testified that he was participating in a training exercise and was struck in the groin during active duty in July 2005.

The Veteran's testimony is given great probative weight as it is consistent with the medical record showing a diagnosis and treatment for Peyronie's disease, which occurred during his active military service.

The criteria for service connection have been met and the Veteran's claim is granted.


ORDER

Service connection for Peyronie's disease is granted.



____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


